 Case 1:19-cv-01164-RGA Document 17 Filed 10/15/19 Page 1 of 2 PageID #: 291




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

AEGIS 11 S.A.,

                         Plaintiff,                   Civil Action No. 1:19-cv-01164-RGA

      v.                                              JURY TRIAL DEMANDED

RUCKUS WIRELESS, INC., et al,

                         Defendants.



                            DEFENDANTS’ RULE 7.1 DISCLOSURE

      Defendants Ruckus Wireless, Inc., ARRIS US Holdings, Inc., ARRIS International, Inc.,

ARRIS Enterprises LLC, ARRIS Solutions, Inc. and CommScope Holding Company, Inc. hereby

provide the following disclosure in accordance with Rule 7.1 of the Federal Rules of Civil

Procedure.

             1. Ruckus Wireless, Inc. is a non-government corporate entity, and it identifies the

                following parent corporations pursuant to Rule 7.1: ARRIS US Holdings, Inc., ,

                and CommScope Holding Company, Inc. There are no publicly held corporations

                owning 10% or more of its stock.

             2. ARRIS US Holdings, Inc. is a non-government corporate entity, and it identifies

                the following parent corporations pursuant to Rule 7.1: CommScope Holding

                Company, Inc. There are no publicly held corporations owning 10% or more of its

                stock.

             3. ARRIS International, Inc. does not exist as a corporate entity.

             4. ARRIS Enterprises LLC is a non-government corporate entity, and it identifies the

                following parent corporations pursuant to Rule 7.1: ARRIS Solutions, Inc., Ruckus
 Case 1:19-cv-01164-RGA Document 17 Filed 10/15/19 Page 2 of 2 PageID #: 292




              Wireless, Inc., ARRIS US Holdings, Inc., and CommScope Holding Company, Inc.

              There are no publicly held corporations owning 10% or more of its stock.

          5. ARRIS Solutions, Inc. is a non-government corporate entity, and it identifies the

              following parent corporations pursuant to Rule 7.1: Ruckus Wireless, Inc., ARRIS

              US Holdings, Inc., and CommScope Holding Company, Inc. There are no publicly

              held corporations owning 10% or more of its stock.

          6. CommScope Holding Company, Inc. is a non-government corporate entity which

              has no parent corporation and no publicly held corporation owning 10% or more of

              its stock.



Dated: October 15, 2019                           DUANE MORRIS LLP

                                                  /s/ Richard L. Renck
                                                  Richard L. Renck, Esq. (#3893)
 OF COUNSEL:                                      DUANE MORRIS LLP
                                                  222 Delaware Avenue, Suite 1600
 Matthew C. Gaudet                                Wilmington, DE 19801
 Alice E. Snedeker                                Telephone: (302) 657-4900
 DUANE MORRIS LLP                                 Facsimile: (302) 657-4901
 1075 Peachtree St. NE                            Email: rlrenck@duanemorris.com
 Suite 2000
 Atlanta, GA 30309
 Telephone: (404) 253-6900

 Christopher J. Tyson
 DUANE MORRIS LLP
 505 9th Street NW
 Suite 1000
 Washington, DC 20004
 Telephone: (202) 776-7800

 Counsel for Defendant,
 ARRIS Group, Inc.




                                              2
